 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   STEVEN WAYNE BONILLA,                              No. 2:18-cv-2555 KJM KJN P
13                      Plaintiff,
14          v.                                          ORDER
15   SISKIYOU COUNTY, et al.,
16                      Defendants.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

20   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 20, 2018, the magistrate judge filed findings and recommendations, which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

24   the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

28   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).
                                                       1
 1   Having reviewed the file, the court finds the findings and recommendations to be supported by
 2   the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed December 20, 2018, are adopted in full;
 5          2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 8) is denied;
 6          3. Plaintiff is ordered to pay the filing fee within fourteen days of the filed date of this
 7   order; and
 8          4. This case is remanded back to the assigned magistrate judge for all further pretrial
 9   proceedings.
10   DATED: August 5, 2019.
11

12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
